Dear Mr. Dahmer:
You question if the Louisiana Election Code authorizes you to commission an individual to be a watcher for more than one precinct. In short, we believe that you may do so.
La.R.S. 18:435 A specifically provides that each candidate is entitled to have one watcher at every precinct where the office he seeks is voted on in a primary or general election. The statute does not prohibit a watcher from being commissioned to more than one precinct. Although Attorney General Opinion No. 91-285 concluded that a watcher could serve in more than one precinct within a polling place, we do not believe that opinion restricted a watcher to being commissioned for precincts in the same polling place. The facts presented in that opinion simply provided for such.
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                                     RICHARD P. IEYOUB Attorney General
                                BY:  ______________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam